Name: Commission Implementing Directive (EU) 2019/523 of 21 March 2019 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive_IMPL
 Subject Matter: trade;  natural environment;  international trade;  agricultural policy;  environmental policy;  agricultural activity;  trade policy
 Date Published: 2019-03-28

 28.3.2019 EN Official Journal of the European Union L 86/41 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2019/523 of 21 March 2019 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, Whereas: (1) With a view to protecting plants, plant products and other objects, in light of increased international trade and following pest risk assessments performed and recently published by the European and Mediterranean Plant Protection Organisation, it is technically justified and consistent with the pest risks involved to add the harmful organisms Aromia bungii (Faldermann), Neoleucinodes elegantalis (GuenÃ ©e) and Oemona hirta (Fabricius) to Section I of Part A of Annex I to Directive 2000/29/EC. (2) Following the pest risk categorisation performed and recently published by the European Food Safety Authority (the Authority), the hosts and pathways of entry in the Union of the harmful organism Enarmonia packardi (Zeller) are wider than the ones currently regulated in Section I of Part A of Annex II to Directive 2000/29/EC. Following a revision of the respective scientific denomination, the harmful organism has been renamed to Grapholita packardi (Zeller). Therefore, it is scientifically justified and consistent with the pest risk involved to delete the entry on Enarmonia packardi (Zeller) from Section I of Part A of Annex II to Directive 2000/29/EC and to include it in Section I of Part A of Annex I to that Directive under the denomination Grapholita packardi (Zeller). (3) In the pest risk categorisation performed and recently published by the Authority, the species of Elsinoe spp. Bitanc. and Jenk. Mendes, currently included in Section I of Part A of Annex II to Directive 2000/29/EC, causal agents of disease to Citrus L. Fortunella Swingle, Poncirus Raf., and their hybrids, have been further defined. Additionally, based on the pest risk categorisation and the recent interceptions on fruits, it is evident that the list of currently regulated commodities does not mitigate all risks related to these harmful organisms. Therefore, it is scientifically and technically justified and consistent with the pest risk involved to delete the entry on Elsinoe spp. Bitanc. and Jenk. Mendes from Section I of Part A of Annex II to Directive 2000/29/EC and to include in Section I of Part A of Annex I to that Directive the species ElsinoÃ « australis Bitanc. & Jenk., ElsinoÃ « citricola X.L. Fan, R.W. Barreto & Crous and ElsinoÃ « fawcettii Bitanc. & Jenk. causal agents of disease to Citrus L. Fortunella Swingle, Poncirus Raf., and their hybrids. (4) With a view to protecting plants, plant products and other objects, in light of increased international trade and following pest risk assessments performed and recently published by the Authority and the European and Mediterranean Plant Protection Organisation, it is technically justified and consistent with the pest risks involved to add the harmful organisms Fusarium circinatum Nirenberg & O'Donnell and Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman to Section II of Part A of Annex I to the Directive 2000/29/EC. These harmful organisms are currently present in the European Union and have a restricted distribution. (5) Following the pest risk assessments performed and recently published by the Authority, it is scientifically and technically justified and consistent with the pest risk involved to delete Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr from Section II of Part A of Annex II to Directive 2000/29/EC and to include it in Section II of Part A of Annex I to that Directive. (6) With a view to protecting plants, plant products and other objects, in light of increased international trade and following the pest risk assessment performed and published by the Authority on soil and growing media and the relevant International Standards, it is scientifically justified and consistent with the pest risks involved to strengthen the requirements for soil and growing media through revising the relevant requirements in Annex III, in Section I of Part A of Annex IV and in Annex V to Directive 2000/29/EC. (7) In order to protect the production and trade of plants, plant products and other objects, it is technically justified and consistent with the pest risk involved to add the harmful organisms Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess) to Part B of Annex I to that Directive. (8) From information provided by Ireland and the United Kingdom it appears that the territories of Ireland and Northern Ireland, respectively, are free from Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess) and that Ireland and Northern Ireland fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to those harmful organisms. Therefore, Part B of Annex I to Directive 2000/29/EC should be amended accordingly. (9) It is technically acceptable, on the basis of scientific and technical knowledge, to include special requirements for the introduction and movement, where applicable, of certain plants, plant products and other objects into and within the Union due to their likelihood of hosting Aromia bungii (Faldermann), Neoleucinodes elegantalis (GuenÃ ©e) referred to in recital 1, Grapholita packardi (Zeller), referred to in recital 2 and Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman referred to in recital 4. Therefore, the relevant plants, plant products and other objects should be listed in Section I of Part A of Annex IV to Directive 2000/29/EC. For Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman additional special requirements should be included for internal movement in Section II of Part A of Annex IV to Directive 2000/29/EC. (10) In respect to Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr referred to in recital 5, it is necessary to amend the special requirements set out in Sections I and II of Part A of Annex IV to Directive 2000/29/EC due to developments in scientific and technical knowledge and the recently published pest risk assessment carried out by the Authority. (11) Based on pest risk assessment of a number of Tephritidae species of the European and Mediterranean Plant Protection Organisation, relevant international standards, technical information and the number of interceptions of Tephritidae species (non-European) on imported commodities, the special requirements set out in Section I of Part A of Annex IV to Directive 2000/29/EC should be amended. (12) Based on the interceptions data on imported commodities, additional special requirements for Bactericera cockerelli (Sulc.) and Thaumatotibia leucotreta (Meyrick) should be included in Section I of Part A of Annex IV to Directive 2000/29/EC. (13) Based on the pest risk categorisations recently performed by the Authority, relevant international standards and technical information and in view of increased international trade, special requirements provided for in Section I of Part A of Annex IV to Directive 2000/29/EC should be laid down for fruits of Malus Mill. in connection to the harmful organisms Enarmonia prunivora Walsh, Grapholita inopinata Heinrich and Rhagoletis pomonella (Walsh) and for fruits of Malus Mill. and Pyrus L. in connection to the harmful organisms Guignardia piricola (Nosa) Yamamoto and Tachypterellus quadrigibbus Say. (14) The aim of the amended requirements set out in recitals 9 to 13 is to reduce to an acceptable level the phytosanitary risk caused by the introduction and where relevant the movement into the Union of those plants, plant products and other objects. (15) In accordance with Commission Regulation (EC) No 690/2008 (2) certain zones have been recognised as protected zones in respect of various harmful organisms. That Regulation has recently been amended to take into account the latest developments with regard to the protected zones within the Union and among others, to the following harmful organisms: Bemisia tabaci Genn. (European populations), Candidatus Phytoplasma ulmi, Ceratocystis platani (J.M.Walter) Engelbr. & T.C.Harr., Citrus tristeza virus (European strains), Erwinia amylovora (Burr.) Winsl. et al., Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens, Gremmeniella abietina (Lag.) Morelet, Liriomyza huidobrensis (Blanchard), Liriomyza trifolii (Burgess), Paysandisia archon (Burmeister), Rhynchophorus ferrugineus (Olivier), Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller, Thaumetopoea processionea L., Tomato spotted wilt virus and Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. In order to ensure that the requirements concerning protected zones with regard to the respective harmful organisms are consistent, the relevant requirements in Annexes I to V to Directive 2000/29/EC should be updated. (16) Moreover, several areas within the Union that have been recognised as protected zones with regard to certain harmful organisms no longer fulfil the requirements because those harmful organisms have become established there or the Member States concerned requested that the status as a protected zone be revoked. Those areas are the following: the territory of Finland with regard to Bemisia tabaci Genn. (European populations); the Regional Units of Arta and Lakonia in Greece with regard to Citrus tristeza virus (European strains); the entire territory of Emilia-Romagna, the communes of Scarnafigi and Villafalletto in the province of Cuneo in Piedmont and the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province) in Sicily in Italy and the entire territory of Northern Ireland in the United Kingdom and the entire territory of the county of DunajskÃ ¡ Streda in Slovakia with regard to Erwinia amylovora (Burr.) Winsl. et al.; the territory of Northern Ireland in the United Kingdom with regard to Gremmeniella abietina (Lag.) Morelet, local authority areas of Barking and Dagenham; Basildon; Basingstoke and Deane; Bexley; Bracknell Forest; Brentwood; Broxbourne; Castle Point; Chelmsford; Chiltem; Crawley; Dacorum; Dartford; East Hertfordshire; Enfield; Epping Forest; Gravesham; Greenwich; Harlow; Hart; Havering; Hertsmere; Horsham; Littlesford; Medway; Mid Sussex; Mole Valley; Newham; North Hertfordshire; Redbridge; Reigate and Banstead; Rushmoor; Sevenoaks; South Bedfordshire; South Bucks; St Albans; Surrey Heath; Tandridge; Three Rivers; Thurrock; Tonbridge and Malling; Waltham Forest; Watford; Waverley; Welwyn Hatfield; Windsor and Maidenhead, Wokingham and Wycombe in the United Kingdom with regard to Thaumetopoea processionea L. and the territory of Sweden with regard to Tomato spotted wilt virus. This information should be reflected in Part B respectively of Annexes I to IV to Directive 2000/29/EC. (17) Continued findings of Bemisia tabaci Genn. (European populations) on certain plants and plant products moved within the Union into certain protected zones show that the current requirements for the movement within the Union into certain protected zones of plants, plant products and other objects with regard to Bemisia tabaci Genn. (European populations) are inadequate to reduce the phytosanitary risk in question to acceptable levels. Those requirements should be reformulated in Part B of Annex IV to Directive 2000/29/EC. (18) The plants, plant products or other objects referred to in recitals 6 to 17 should be subject to plant health inspections before being introduced into or moved within the Union. Therefore, those plants, plant products and other objects should be listed in Parts A or B of Annex V to Directive 2000/29/EC. Additionally, in view of having an increased phytosanitary protection, fruits of Actinidia Lindl., Carica papaya L., Fragaria L., Persea americana Mill., Rubus L. and Vitis L. are listed in Part B of Annex V to Directive 2000/29/EC, and for fruits of Annona L., Cydonia Mill., Diospyros L., Malus L., Mangifera L., Passiflora L., Prunus L., Psidium L., Pyrus L., Ribes L., Syzygium Gaertn. and Vaccinium L., already listed in Part B of Annex V to Directive 2000/29/EC, the geographical scope has been broadened. (19) Annexes I to V to Directive 2000/29/EC should therefore be amended accordingly. (20) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I to V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 31 August 2019 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 September 2019. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (OJ L 193, 22.7.2008, p. 1). ANNEX Annexes I to V to Directive 2000/29/EC are amended as follows: (1) Annex I is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  heading (a) is amended as follows:  the following point is inserted after point 4.1.: 4.2. Aromia bungii (Faldermann)  the following point is inserted after point 10.5.: 10.6. Grapholita packardi Zeller  the following points are inserted after point 16.1.: 16.2. Neoleucinodes elegantalis (GuenÃ ©e) 16.3. Oemona hirta (Fabricius)  heading (c) is amended as follows:  the following points are inserted after point 3: 3.1. ElsinoÃ « australis Bitanc. & Jenk. 3.2. ElsinoÃ « citricola X.L. Fan, R.W. Barreto & Crous 3.3. ElsinoÃ « fawcettii Bitanc. & Jenk. (ii) Section II is amended as follows:  heading (a) is amended as follows:  the following point is inserted after point 7: 7.1. Pityophthorus juglandis Blackman;  in heading (c), the following points are inserted before point 1: 0.1. Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr 0.2. Fusarium circinatum Nirenberg & O'Donnell 0.3. Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat; (b) Part B is amended as follows: (i) heading (a) is amended as follows:  in point 1, in the right hand column, FI is deleted;  the following points are inserted after point 4: 4.1. Liriomyza huidobrensis (Blanchard) IRL, UK (Northern Ireland) 4.2. Liriomyza trifolii (Burgess) IRL, UK (Northern Ireland)  in point 5, the text in the right hand column is replaced by the following: IRL, UK (excluding the local authority areas of Barking and Dagenham; Barnet; Basildon; Basingstoke and Deane; Bexley; Bracknell Forest; Brent; Brentwood; Bromley; Broxbourne; Camden; Castle Point; Chelmsford; Chiltem; City of London; City of Westminster; Crawley; Croydon; Dacorum; Dartford; Ealing; East Hertfordshire; Elmbridge District; Enfield; Epping Forest; Epsom and Ewell District; Gravesham; Greenwich; Guildford; Hackney; Hammersmith & Fulham; Haringey; Harlow; Harrow; Hart; Havering; Hertsmere; Hillingdon; Horsham; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Littlesford; Medway; Merton; Mid Sussex; Mole Valley; Newham; North Hertfordshire; Reading; Redbridge; Reigate and Banstead; Richmond upon Thames; Runnymede District; Rushmoor; Sevenoaks; Slough; South Bedfordshire; South Bucks; South Oxfordshire; Southwark; Spelthorne District; St Albans; Sutton; Surrey Heath; Tandridge; Three Rivers; Thurrock; Tonbridge and Malling; Tower Hamlets; Waltham Forest; Wandsworth; Watford; Waverley; Welwyn Hatfield; West Berkshire; Windsor and Maidenhead; Woking, Wokingham and Wycombe); (ii) in heading (b), point 2 is deleted. (2) Annex II is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  in heading (a), point 11 is deleted  in heading (c), point 9 is deleted. (ii) Section II is amended as follows:  in heading (c), point 1 is deleted. (b) Part B is amended as follows: (i) heading (a) is amended as follows:  point 10 is replaced by the following: 10. Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller Plants of Cedrus Trew and Pinus L., intended for planting, other than fruit and seeds UK (ii) in heading (b), point 2, the text in the third column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese, and the communes of Bovisio Masciago, Cesano Maderno, Desio, Limbiate, Nova Milanese and Varedo in Monza Brianza Province), Marche, Molise, Piedmont (except the communes of Busca, Centallo, Scarnafigi, Tarantasca and Villafalletto in the province of Cuneo), Sardinia, Sicily (excluding the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province)), Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, the communes of Lendava, RenÃ e-Vogrsko (south from the highway H4) and Velika Polana, and the settlements FuÃ ¼ina, GabrovÃ ec, Glogovica, Gorenja vas, GradiÃ ek, Grintovec, IvanÃ na Gorica, Krka, KrÃ ¡ka vas, Male Lese, Malo Ã rnelo, Malo Globoko, MarinÃ a vas, MleÃ ¡Ã evo, Mrzlo Polje, Muljava, Podbukovje, Potok pri Muljavi, Ã entvid pri StiÃ ni, Ã krjanÃ e, Trebnja Gorica, Velike Lese, Veliko Ã rnelo, Veliko Globoko, Vir pri StiÃ ni, Vrhpolje pri Ã entvidu, Zagradec and Znojile pri Krki in the commune IvanÃ na Gorica), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Isle of Man and Channel Islands) (iii) heading (c) is amended as follows:  point 0.1. is replaced by the following: 0.1. Cryphonectria parasitica (Murrill.) Barr. Wood, excluding wood which is bark-free, isolated bark, and plants intended for planting of Castanea Mill. and plants intended for planting, other than seeds, of Quercus L. CZ, IRL, S, UK  in point 2, the words UK (Northern Ireland) in the third column are deleted. (iv) heading (d) is amended as follows:  in point 1, the text in the third column is replaced by the following: EL (except the Regional Units of Argolida, Arta, Chania and Lakonia), M, P (except Algarve, Madeira and the county of Odemira in Alentejo); (3) Annex III is amended as follows: (a) Part A, point 14 is replaced by: 14. Soil as such, consisting in part of solid organic substances and growing medium as such, which consists in whole or in part of solid organic substances, other than that composed entirely of peat or fibre of Cocos nucifera L., previously not used for growing of plants or for any agricultural purposes Third countries except Switzerland (b) Part B is amended as follows: (i) in point 1, the text in the right hand column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese, and the communes of Bovisio Masciago, Cesano Maderno, Desio, Limbiate, Nova Milanese and Varedo in Monza Brianza Province), Marche, Molise, Piedmont (except the communes of Busca, Centallo, Scarnafigi, Tarantasca and Villafalletto in the province of Cuneo), Sardinia, Sicily (excluding the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province)), Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, the communes of Lendava, RenÃ e-Vogrsko (south from the highway H4) and Velika Polana, and the settlements FuÃ ¼ina, GabrovÃ ec, Glogovica, Gorenja vas, GradiÃ ek, Grintovec, IvanÃ na Gorica, Krka, KrÃ ¡ka vas, Male Lese, Malo Ã rnelo, Malo Globoko, MarinÃ a vas, MleÃ ¡Ã evo, Mrzlo Polje, Muljava, Podbukovje, Potok pri Muljavi, Ã entvid pri StiÃ ni, Ã krjanÃ e, Trebnja Gorica, Velike Lese, Veliko Ã rnelo, Veliko Globoko, Vir pri StiÃ ni, Vrhpolje pri Ã entvidu, Zagradec and Znojile pri Krki in the commune IvanÃ na Gorica), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Isle of Man and Channel Islands) (ii) in point 2, the text in the right hand column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese, and the communes of Bovisio Masciago, Cesano Maderno, Desio, Limbiate, Nova Milanese and Varedo in Monza Brianza Province), Marche, Molise, Piedmont (except the communes of Busca, Centallo, Scarnafigi, Tarantasca and Villafalletto in the province of Cuneo), Sardinia, Sicily (excluding the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province)), Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, the communes of Lendava, RenÃ e-Vogrsko (south from the highway H4) and Velika Polana, and the settlements FuÃ ¼ina, GabrovÃ ec, Glogovica, Gorenja vas, GradiÃ ek, Grintovec, IvanÃ na Gorica, Krka, KrÃ ¡ka vas, Male Lese, Malo Ã rnelo, Malo Globoko, MarinÃ a vas, MleÃ ¡Ã evo, Mrzlo Polje, Muljava, Podbukovje, Potok pri Muljavi, Ã entvid pri StiÃ ni, Ã krjanÃ e, Trebnja Gorica, Velike Lese, Veliko Ã rnelo, Veliko Globoko, Vir pri StiÃ ni, Vrhpolje pri Ã entvidu, Zagradec and Znojile pri Krki in the commune IvanÃ na Gorica), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Isle of Man and Channel Islands). (4) Annex IV is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  the following points are inserted after point 1.7.: 1.8. Whether or not listed among the CN codes in Part B of Annex V, wood of Juglans L. and Pterocarya Kunth, other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these plants,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including that which has not kept its natural round surface originating in the USA Without prejudice to the provisions applicable to wood referred to in Annex IV(A)I(2.3), (2.4) and (2.5), official statement that the wood: (a) originates in an area free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13(1)(ii) of this Directive under the rubric Additional declaration, or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 40 continuous minutes throughout the entire profile of the wood. There shall be evidence thereof by a mark HT put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13(1)(ii), or (c) has been squared to entirely remove the natural rounded surface. 1.9. Whether or not listed among the CN codes in Part B of Annex V, isolated bark and wood of Juglans L. and Pterocarya Kunth, in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these plants, originating in the USA Without prejudice to the provisions referred to in Annex IV(A)I(1.8.), (2.3.), (2.4.) and (2.5.), official statement that the wood or the isolated bark: (a) originates in an area free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13(1)(ii) of this Directive under the rubric Additional declaration, or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 40 continuous minutes throughout the entire profile of the bark or the wood, the latter to be indicated on the certificates referred to in Article 13(1)(ii).  point 5 is replaced by the following: 5. Whether or not listed among the CN codes in Part B of Annex V, wood of Platanus L., except  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, and wood in the form of chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or in part from Platanus L., originating in Albania, Armenia, Switzerland, Turkey and the USA Official statement that the wood: (a) originates in an area established by the national plant protection organisation in the country of origin as being free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried or KD or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage.  point 7.1.2 is deleted;  the following points are inserted after point 7.5.: 7.6. Whether or not listed among the CN codes in Part B of Annex V, wood of Prunus L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap, obtained in whole or part from these plants,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignments and which meets the same Union phytosanitary requirements as the wood in the consignment, but including that which has not kept its natural round surface, originating in China, Democratic People's Republic of Korea, Mongolia, Japan, Republic of Korea and Vietnam Without prejudice to the provisions applicable to wood referred to in Annex IV(A)(I)(7.4.) and (7.5.), official statement that the wood: (a) originates in an area free from Aromia bungii (Falderman), established by the national plant protection organisation in the country of origin, in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood, which is to be indicated on the certificates referred to in Article 13(1)(ii), or (c) has undergone an appropriate ionising radiation to achieve a minimum absorbed dose of 1 kGy throughout the wood, to be indicated on the certificates referred to in Article 13(1)(ii). 7.7. Whether or not listed among the CN codes in Part B of Annex V, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from Prunus L., originating in China, Democratic People's Republic of Korea, Mongolia, Japan, Republic of Korea and Vietnam Without prejudice to the provisions applicable to wood referred to in Annex IV(A)(I)(7.4.) and (7.5.) and (7.6.), official statement that the wood: (a) originates in an area established by the national plant protection organisation in the country of origin as being free from Aromia bungii (Faldermann) in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (b) has been processed into pieces of not more than 2,5 cm thickness and width, or (c) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 minutes throughout the entire profile of the wood, which is to be indicated on the certificates referred to in Article 13(1)(ii).  the following point is inserted after point 11.4.: 11.4.1. Plants of Juglans L. and Pterocarya Kunth, intended for planting, other than seeds, originating in the USA Without prejudice to the provisions applicable to the plants referred to in Annex IV(A)I(11.4.), official statement that the plants for planting: (a) have been grown throughout their life in an area free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13(1)(ii) of this Directive under the rubric Additional declaration, or (b) originate in a place of production, including its vicinity of at least 5 km radius, where neither symptoms of Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, nor the presence of the vector, have been observed during official inspections within a period of two years prior to export; the plants for planting have been inspected immediately prior to export and handled and packaged in ways to prevent infestation after leaving the place of production, or (c) originate in a place of production, with complete physical isolation, and plants for planting have been inspected immediately prior to export and handled and packaged in ways to prevent infestation after leaving the place of production.  point 12 is replaced by the following: 12. Plants of Platanus L., intended for planting, other than seeds, originating in Albania, Armenia, Switzerland, Turkey and the USA Official statement that the plants: (a) originate in an area established by the national plant protection organisation in the country of origin as being free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, or (b) no symptoms of Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr. have been observed at the place of production or its immediate vicinity since the beginning of the last complete cycle of vegetation.  the following point is inserted after point 14.1.: 14.2. Plants intended for planting, other than plants in tissue culture and seeds, of Crataegus L., Cydonia Mill., Malus Mill., Prunus L., Pyrus L. and Vaccinium L. originating in Canada, Mexico and the USA Without prejudice to the provisions applicable to the plants in Annex III(A)(9) and (18), Annex III(B)(1), or Annex IV(A)(I), (14.1.), (17), (19.1.), (19.2.), (20), (22.1.), (22.2.), (23.1.) and (23.2.) where appropriate, official statement that the plants: (a) have been grown throughout their life in an area free from Grapholita packardi Zeller, established by the national plant protection organisation in the country of origin, in accordance with relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii), under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission; or (b) have been grown throughout their life, in a place of production established as free from Grapholita packardi Zeller in accordance with relevant International Standards for Phytosanitary Measures: (i) which is registered and supervised by the national plant protection organisation in the country of origin, and (ii) which has been subjected to inspections annually for any signs of Grapholita packardi Zeller carried out at appropriate times, and (iii) where the plants have been grown in a site with the application of appropriate preventive treatments and where the absence of Grapholita packardi Zeller was confirmed by official surveys carried out annually at appropriate times, and (iv) immediately prior to export the plants have been subjected to a meticulous inspection for the presence of Grapholita packardi Zeller; or (c) have been grown in a site with complete physical protection against the introduction of Grapholita packardi Zeller.  points 16.5. and 16.6. are replaced by the following: 16.5. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, Mangifera L. and Prunus L. Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.1.), (16.2.), (16.3.), (16.4.), and (16.6.) official statement that: (a) the fruits originate in a country recognised as free from Tephritidae (non-European), to which those fruits are known to be susceptible, in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) the fruits originate in an area established by the national plant protection organisation in the country of origin as being free from Tephritidae (non-European), to which those fruits are known to be susceptible, in accordance with relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) no signs of Tephritidae (non-European), to which those fruits are known to be susceptible, have been observed at the place of production and in its immediate vicinity since the beginning of the last complete cycle of vegetation, on official inspections carried out at least monthly during the three months prior to harvesting, and none of the fruits harvested at the place of production has shown, in appropriate official examination, signs of the relevant organism and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (d) have been subjected to an effective treatment to ensure freedom from Tephritidae (non-European), to which those fruits are known to be susceptible, and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission. 16.6. Fruits of Capsicum (L.), Citrus L., other than Citrus limon (L.) Osbeck. and Citrus aurantiifolia (Christm.) Swingle, Prunus persica (L.) Batsch and Punica granatum L. originating in countries of the African continent, Cape Verde, Saint Helena, Madagascar, La Reunion, Mauritius and Israel Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.1.), (16.2.), (16.3.), (16.4.), (16.5.) and (36.3.), official statement that the fruits: (a) originate in a country recognised as being free from Thaumatotibia leucotreta (Meyrick) in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Thaumatotibia leucotreta (Meyrick), in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) originate in a place of production established by the national plant protection organisation in the country of origin as being free from Thaumatotibia leucotreta (Meyrick) in accordance with relevant International Standards for Phytosanitary Measures and information on traceability is included in the certificates referred to in the Article 13(1)(ii), and official inspections have been carried out in the place of production at appropriate times during the growing season, including a visual examination on representative samples of fruit, shown to be free from Thaumatotibia leucotreta (Meyrick), or (d) have been subjected to an effective cold treatment to ensure freedom from Thaumatotibia leucotreta (Meyrick) or another effective treatment to ensure freedom from Thaumatotibia leucotreta (Meyrick) and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method together with documentary evidence of its effectiveness has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission.  the following points are inserted after point 16.6.: 16.7. Fruits of Malus Mill. Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.8.), (16.9.) and (16.10.) official statement that the fruits: (a) originate in a country recognised as being free from Enarmonia prunivora Walsh, Grapholita inopinata Heinrich and Rhagoletis pomonella (Walsch) in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Enarmonia prunivora Walsh, Grapholita inopinata Heinrich and Rhagoletis pomonella (Walsch) in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) originate in a place of production where official inspections and surveys for the presence of Enarmonia prunivora Walsh, Grapholita inopinata Heinrich and Rhagoletis pomonella (Walsch) are carried out at appropriate times during the growing season, including a visual inspection of a representative sample of fruits, shown to be free of the harmful organism(s) and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (d) have been subjected to an effective treatment to ensure freedom from Enarmonia prunivora Walsh, Grapholita inopinata Heinrich and Rhagoletis pomonella (Walsch) and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission. 16.8. Fruits of Malus Mill. and Pyrus L. Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.7.), (16.9.) and (16.10.) official statement that the fruits: (a) originate in a country recognised as being free from Guignardia piricola (Nosa) Yamamoto in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Guignardia piricola (Nosa) Yamamoto in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) originate in a place of production where official inspections and surveys for the presence of Guignardia piricola (Nosa) Yamamoto are carried out at appropriate times during the growing season, including a visual inspection of a representative sample of fruits, shown to be free of the harmful organism and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (d) have been subjected to an effective treatment to ensure freedom from Guignardia piricola (Nosa) Yamamoto and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission. 16.9. Fruits of Malus Mill. and Pyrus L. Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.7.), (16.8.) and (16.10.) official statement that the fruits: (a) originate in a country recognised as being free from Tachypterellus quadrigibbus Say in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Tachypterellus quadrigibbus Say in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) originate in a place of production where official inspections and surveys for the presence of Tachypterellus quadrigibbus Say are carried out at appropriate times during the growing season, including a visual inspection of a representative sample of fruits, shown to be free of the harmful organism and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (d) have been subjected to an effective treatment to ensure freedom from Tachypterellus quadrigibbus Say and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission. 16.10. Fruits of Malus Mill., Prunus L., Pyrus L. and Vaccinium L., originating in Canada, Mexico and the USA Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.5.), (16.6.), (16.7.), (16.8) and (16.9.) official statement that the fruits: (a) originate in an area established by the national plant protection organisation in the country of origin as being free from Grapholita packardi Zeller in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in a place of production where official inspections and surveys for the presence of Grapholita packardi Zeller are carried out at appropriate times during the growing season, including an inspection of a representative sample of fruits, shown to be free of the harmful organism and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (c) have been subjected to an effective treatment to ensure freedom from Grapholita packardi Zeller and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii), provided that the treatment method has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission.  the following points are inserted after point 25.7.2.: 25.7.3. Fruits of Capsicum annuum L., Solanum aethiopicum L., Solanum lycopersicum L. and Solanum melongena L. Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.6.), (25.7.1.), (25.7.2.), (25.7.4.), (36.2.) and (36.3.), official statement that the fruits: (a) originate in a country recognised as being free from Neoleucinodes elegantalis (GuenÃ ©e) in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Neoleucinodes elegantalis (GuenÃ ©e) in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) originate in a place of production established by the national plant protection organisation in the country of origin as being free from of Neoleucinodes elegantalis (GuenÃ ©e) in accordance with relevant International Standards for Phytosanitary Measures and official inspections have been carried out in the place of production at appropriate times during the growing season, including an examination on representative samples of fruit, shown to be free from Neoleucinodes elegantalis (GuenÃ ©e), and information on traceability is included in the certificates referred to in Article 13(1)(ii), or (d) originate in an insect proof site of production, established by the national plant protection organisation in the country of origin as being free from Neoleucinodes elegantalis (GuenÃ ©e), on the basis of official inspections and surveys carried out during the three months prior to export, and information on traceability is included in the certificates referred to in Article 13(1)(ii). 25.7.4. Fruits of Solanaceae originating in Australia, the Americas and New Zealand Without prejudice to the provisions applicable to the fruits in Annex IV(A)(I)(16.6.), (25.7.1.), (25.7.2.), (25.7.3.), (36.2.) and (36.3.), official statement that the fruits: (a) originate in a country recognised as being free from Bactericera cockerelli (Sulc.) in accordance with relevant International Standards for Phytosanitary Measures, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (b) originate in an area established by the national plant protection organisation in the country of origin as being free from Bactericera cockerelli (Sulc.) in accordance with the relevant International Standards for Phytosanitary Measures, which is mentioned on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration, provided that this freedom status has been communicated in advance in writing by the national plant protection organisation of the third country concerned to the Commission, or (c) originate in a place of production, where official inspections and surveys for the presence of Bactericera cockerelli (Sulc.) including its immediate vicinity are carried out during the last three months prior to export and subject to effective treatments to ensure freedom from the harmful organism, and representative samples of the fruit have been inspected prior to export, and information on traceability is included in the certificates referred to in Article 13(1)(ii) or (d) originate in an insect proof site of production, established by the national plant protection organisation in the country of origin, as being free from Bactericera cockerelli (Sulc.), on the basis of official inspections and surveys carried out during the three months prior to export, and information on traceability is included in the certificates referred to in Article 13(1)(ii).  point 34 is replaced by the following: 34. Growing medium, attached to or associated with plants, intended to sustain the vitality of the plants, with the exception of sterile medium of in-vitro plants, originating in third countries other than Switzerland. Official statement that: (a) the growing medium, at the time of planting of the associated plants: (i) was free from soil and organic matter and not previously used for growing plants or for any agricultural purposes, or (ii) was composed entirely of peat or fibre of Cocos nucifera L. and not previously used for growing plants or for any agricultural purposes or (iii) was subjected to effective treatment to ensure freedom from harmful organisms and the treatment data should be indicated on the certificates referred to in Article 13(1)(ii) under the rubric Additional declaration and in all the above cases was stored and maintained under appropriate conditions to keep freedom from harmful organisms and (b) since planting: (i) appropriate measures have been taken to ensure that the growing medium has been kept free from harmful organisms, including at least:  physical isolation of the growing medium from soil and other possible sources of contamination  hygiene measures  using water free from harmful organisms or (ii) within two weeks prior to export the growing medium including, where appropriate, soil has been completely removed by washing using water free from harmful organisms. Replanting may be performed in the growing medium that shall meet the requirements laid down in point (a). Appropriate conditions shall be maintained to keep freedom from harmful organisms as stipulated in point (b).  the following points are inserted after point 34: 34.1. Bulbs, corms, rhizomes and tubers, intended for planting, other than tubers of Solanum tuberosum, originating in third countries other than Switzerland Without prejudice to the provisions applicable in Annex IV(A)(I)(30), official statement that the consignment or lot shall not contain more than 1 % by net weight of soil and growing medium. 34.2. Tubers of Solanum tuberosum originating in third countries other than Switzerland Without the prejudice to provisions applicable in Annex III(A)(10), (11) and (12) and Annex IV(A)(I) (25.1.), (25.2.), (25.3.), (25.4.1.) and (25.4.2.), official statement that the consignment or lot shall not contain more than 1 % by net weight of soil and growing medium. 34.3. Root and tubercle vegetables originating in third countries other than Switzerland Without the prejudice to provisions applicable in Annex III(A)(10), (11) and (12), official statement that the consignment or lot shall not contain more than 1 % by net weight of soil and growing medium. 34.4. Machinery and vehicles which have been operated for agricultural or forestry purposes, imported from third countries other than Switzerland Without prejudice to the provisions applicable in Annex IV(B)(30), official statement that machinery or vehicles are cleaned and free from soil and plant debris. (ii) Section II is amended as follows:  the following points are inserted after point 2: 2.1. Whether or not listed among the CN codes in Part A of Annex V, wood of Juglans L. and Pterocarya Kunth, other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these plants,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including that which has not kept its natural round surface. Official statement that the wood: (a) originates in an area known to be free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the competent authorities in accordance with relevant International Standards for Phytosanitary Measures, or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 40 continuous minutes throughout the entire profile of the wood. There shall be evidence thereof by a mark HT put on the wood or on any wrapping in accordance with current usage, or (c) has been squared to entirely remove the natural rounded surface. 2.2. Whether or not listed among the CN codes in Part A Annex V, isolated bark and wood of Juglans L. and Pterocarya Kunth, in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these plants Official statement that the wood or isolated bark: (a) originates in an area free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the the competent authorities in accordance with relevant International Standards for Phytosanitary Measures, or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 40 continuous minutes throughout the entire profile of the bark or the wood. There shall be evidence thereof by a mark HT put on any wrapping in accordance with current usage. 2.3. Wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except raw wood of 6 mm thickness or less, processed wood produced by glue, heat and pressure, or a combination thereof, and dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment. The wood packaging material shall: (a) originate in an area, free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the the competent authorities in accordance with relevant International Standards for Phytosanitary Measures, or (b)  be made of debarked wood, as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Regulation of wood packaging material in international trade  be subject to one of the approved treatments as specified in Annex I to that International standard, and  display a mark as specified in Annex II to that International standard, indicating that the wood packaging material has been subjected to an approved phytosanitary treatment in accordance with this standard.  the following point is inserted after point 7: 7.1. Plants of Juglans L. and Pterocarya Kunth, intended for planting, other than seeds Official statement that the plants for planting: (a) have been grown throughout their life, or since their introduction into the Union, in a place of production in an area free from Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, established by the competent authorities in accordance with relevant International Standards for Phytosanitary Measures or b) originate in a place of production, including its vicinity of at least 5 km radius, where neither symptoms of Geosmithia morbida KolarÃ ­k, Freeland, Utley & Tisserat and its vector Pityophthorus juglandis Blackman, nor the presence of the vector, have been observed during official inspections within a period of two years prior to movement, the plants for planting have been visually inspected prior to movement and handled and packaged in ways to prevent infestation after leaving the place of production, or (c) originate in a place of production, with complete physical isolation, and the plants for planting have been visually inspected prior to movement and handled and packaged in ways to prevent infestation after leaving the place of production.  the following point is inserted after point 30.1.: 31. Machinery and vehicles which have been operated for agricultural or forestry purposes The machinery or vehicles shall: (a) be moved from an area free from Ceratocystis platani (J. M. Walter) Engelbr. & T. C. Harr., established by the competent authorities in accordance with relevant International Standards for Phytosanitary Measures, or (b) be cleaned and free from soil and plant debris prior to movement out of the Ceratocystis platani (J. M. Walter) infested area. (b) Part B is amended as follows: (i) in point 16, the words UK (Northern Ireland) in the third column are deleted (ii) in point 16.1., the text in the first column is replaced by the following: 16.1. Plants of Cedrus Trew, Pinus L., intended for planting, other than seeds (iii) the following point is inserted after point 16.1.: 16.2. Plants of Quercus L., other than Quercus suber L., of a girth of at least 8 cm measured at 1,2 m height from the root collar, intended for planting, other than fruits and seeds Without prejudice to the prohibitions applicable to the plants listed in Annex III(A)(2), IV(A)(I)(11.01.), (11.1.), (11.2.) and IV(A)(II)(7) official statement that: (a) the plants have been grown throughout their life in places of production in countries where Thaumetopoea processionea L. is not known to occur, or (b) the plants have been grown throughout their life in a protected zone listed in the third column or in an area free from Thaumetopoea processionea L. established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (c) the plants: have been produced since the beginning of the last complete cycle of vegetation in nurseries which, including their vicinity, have been found free from Thaumetopoea processionea L. on the basis of official inspections carried out as close as practically possible to their movement and official surveys of the nursery and its vicinity have been carried out at appropriate times since the beginning of the last complete cycle of vegetation to detect larvae and other symptoms of Thaumetopoea processionea L., or (d) the plants have been grown throughout their life in a site with complete physical protection against the introduction of Thaumetopoea processionea L. and have been inspected at appropriate times and found to be free from Thaumetopoea processionea L. IE, UK (excluding the local authority areas of Barking and Dagenham; Barnet; Basildon; Basingstoke and Deane; Bexley; Bracknell Forest; Brent; Brentwood; Bromley; Broxbourne; Camden; Castle Point; Chelmsford; Chiltem; City of London; City of Westminster; Crawley; Croydon; Dacorum; Dartford; Ealing; East Hertfordshire; Elmbridge District; Enfield; Epping Forest; Epsom and Ewell District; Gravesham; Greenwich; Guildford; Hackney; Hammersmith & Fulham; Haringey; Harlow; Harrow; Hart; Havering; Hertsmere; Hillingdon; Horsham; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Littlesford; Medway; Merton; Mid Sussex; Mole Valley; Newham; North Hertfordshire; Reading; Redbridge; Reigate and Banstead; Richmond upon Thames; Runnymede District; Rushmoor; Sevenoaks; Slough; South Bedfordshire; South Bucks; South Oxfordshire; Southwark; Spelthorne District; St Albans; Sutton; Surrey Heath; Tandridge; Three Rivers; Thurrock; Tonbridge and Malling; Tower Hamlets; Waltham Forest; Wandsworth; Watford; Waverley; Welwyn Hatfield; West Berkshire; Windsor and Maidenhead; Woking, Wokingham and Wycombe) (iv) in point 21, the text in the third column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese, and the communes of Bovisio Masciago, Cesano Maderno, Desio, Limbiate, Nova Milanese and Varedo in Monza Brianza Province), Marche, Molise, Piedmont (except the communes of Busca, Centallo, Scarnafigi, Tarantasca and Villafalletto in the province of Cuneo), Sardinia, Sicily (excluding the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province)), Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, the communes of Lendava, RenÃ e-Vogrsko (south from the highway H4) and Velika Polana, and the settlements FuÃ ¼ina, GabrovÃ ec, Glogovica, Gorenja vas, GradiÃ ek, Grintovec, IvanÃ na Gorica, Krka, KrÃ ¡ka vas, Male Lese, Malo Ã rnelo, Malo Globoko, MarinÃ a vas, MleÃ ¡Ã evo, Mrzlo Polje, Muljava, Podbukovje, Potok pri Muljavi, Ã entvid pri StiÃ ni, Ã krjanÃ e, Trebnja Gorica, Velike Lese, Veliko Ã rnelo, Veliko Globoko, Vir pri StiÃ ni, Vrhpolje pri Ã entvidu, Zagradec and Znojile pri Krki in the commune IvanÃ na Gorica), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Isle of Man and Channel Islands) (v) in point 21.3., the text in the third column is replaced by the following: E (except the autonomous communities of Andalucia, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Communidad autonoma de Catalunya), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), EE, F (Corsica), IRL (except Galway city), I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Lazio, Liguria, Lombardy (except the provinces of Mantua, Milano, Sondrio and Varese, and the communes of Bovisio Masciago, Cesano Maderno, Desio, Limbiate, Nova Milanese and Varedo in Monza Brianza Province), Marche, Molise, Piedmont (except the communes of Busca, Centallo, Scarnafigi, Tarantasca and Villafalletto in the province of Cuneo), Sardinia, Sicily (excluding the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province)), Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes of Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, the communes of Lendava, RenÃ e-Vogrsko (south from the highway H4) and Velika Polana, and the settlements FuÃ ¼ina, GabrovÃ ec, Glogovica, Gorenja vas, GradiÃ ek, Grintovec, IvanÃ na Gorica, Krka, KrÃ ¡ka vas, Male Lese, Malo Ã rnelo, Malo Globoko, MarinÃ a vas, MleÃ ¡Ã evo, Mrzlo Polje, Muljava, Podbukovje, Potok pri Muljavi, Ã entvid pri StiÃ ni, Ã krjanÃ e, Trebnja Gorica, Velike Lese, Veliko Ã rnelo, Veliko Globoko, Vir pri StiÃ ni, Vrhpolje pri Ã entvidu, Zagradec and Znojile pri Krki in the commune IvanÃ na Gorica), SK (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Isle of Man and Channel Islands) (vi) point 24.1. is replaced by the following: 24.1. Unrooted cuttings of Euphorbia pulcherrima Willd., intended for planting, Without prejudice to the requirements applicable to the plants listed in Annex IV(A)(I)(45.1), where appropriate, official statement that: (a) the unrooted cuttings originate in an area known to be free from Bemisia tabaci Genn. (European populations), or (b) no signs of Bemisia tabaci Genn. (European populations) have been observed at the place of production, including either on the cuttings or on the plants from which the cuttings are derived and held or produced in this place of production, on official inspections carried out at least each three weeks during the whole production period of these plants on this place of production, or (c) in cases where Bemisia tabaci Genn. (European populations) has been found at the place of production, the cuttings and the plants from which the cuttings are derived and held or produced in this place of production have undergone an appropriate treatment to ensure freedom from Bemisia tabaci Genn. (European populations) and subsequently this place of production shall have been found free from Bemisia tabaci Genn. (European populations) as a consequence of the implementation of appropriate procedures aiming at eradicating Bemisia tabaci Genn. (European populations), in both official inspections carried out weekly during the three weeks prior to the movement from this place of production and in monitoring procedures throughout the said period. The last inspection of the above weekly inspections shall be carried out immediately prior to the above movement. IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), S, UK (vii) point 24.2. is replaced by the following: 24.2. Plants of Euphorbia pulcherrima Willd., intended for planting, other than:  seeds,  those specified in 24.1. Without prejudice to the requirements applicable to the plants listed in Annex IV(A)(I)(45.1), where appropriate, official statement that: (a) the plants originate in an area known to be free from Bemisia tabaci Genn. (European populations), or (b) no signs of Bemisia tabaci Genn. (European populations) have been observed, including on plants, at the place of production on official inspections carried out at least once each three weeks during the nine weeks prior to marketing, or (c) in cases where Bemisia tabaci Genn. (European populations) has been found at the place of production, the plants held or produced in this place of production have undergone an appropriate treatment to ensure freedom from Bemisia tabaci Genn. (European populations) and subsequently this place of production shall have been found free from Bemisia tabaci Genn. (European populations) as a consequence of the implementation of appropriate procedures aiming at eradicating Bemisia tabaci Genn. (European populations), in both official inspections carried out weekly during the three weeks prior to the movement from this place of production and in monitoring procedures throughout the said period. The last inspection of the above weekly inspections shall be carried out immediately prior to the above movement, and (d) evidence is available that the plants have been produced from cuttings which: (da) originate in an area known to be free from Bemisia tabaci Genn. (European populations), or (db) have been grown at a place of production where no signs of Bemisia tabaci Genn. (European populations) have been observed, including on plants, on official inspections carried out at least once each three weeks during the whole production period of these plants, or (dc) in cases where Bemisia tabaci Genn. (European populations) has been found at the place of production, have been grown on plants held or produced in this place of production having undergone an appropriate treatment to ensure freedom from Bemisia tabaci Genn. (European populations) and subsequently this place of production shall have been found free from Bemisia tabaci Genn. (European populations) as a consequence of the implementation of appropriate procedures aiming at eradicating Bemisia tabaci Genn. (European populations), in both official inspections carried out weekly during the three weeks prior to the movement from this place of production and in monitoring procedures throughout the said period. The last inspection of the above weekly inspections shall be carried out immediately prior to the above movement; or (e) for those plants for which there shall be evidence by their packing or their flower (or bract) development or by other means that they are intended for direct sale to final consumers not involved in professional plant production, the plants have been officially inspected and found free from Bemisia tabaci Genn. (European populations) prior to their movement. IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), S, UK (viii) point 24.3. is replaced by the following: 24.3. Plants of Begonia L., intended for planting, other than seeds, tubers and corms, and plants of Ajuga L., Crossandra Salisb., Dipladenia A.DC., Ficus L., Hibiscus L., Mandevilla Lindl. and Nerium oleander L., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV(A)(I)(45.1.), where appropriate, official statement that: (a) the plants originate in an area known to be free from Bemisia tabaci Genn. (European populations), or (b) no signs of Bemisia tabaci Genn. (European populations) have been observed, including on plants, at the place of production on official inspections carried out at least once each three weeks during the nine weeks prior to marketing, or (c) in cases where Bemisia tabaci Genn. (European populations) has been found at the place of production, the plants, held or produced in this place of production have undergone an appropriate treatment to ensure freedom from Bemisia tabaci Genn. (European populations) and subsequently this place of production shall have been found free from Bemisia tabaci Genn. (European populations) as a consequence of the implementation of appropriate procedures aiming at eradicating Bemisia tabaci Genn. (European populations), in both official inspections carried out weekly during the three weeks prior to the movement from this place of production and in monitoring procedures throughout the said period. The last inspection of the above weekly inspections shall be carried out immediately prior to the above movement; or (d) for those plants for which there shall be evidence by their packing or their flower development or by other means that they are intended for direct sale to final consumers not involved in professional plant production, the plants have been officially inspected and found free from Bemisia tabaci Genn. (European populations) immediately prior to their movement. IRL, P (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), S, UK (ix) point 31 is replaced by the following: 31. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids originating in BG, HR, SI, EL (Regional Units of Argolida, Arta, Chania and Lakonia), P (Algarve, Madeira and the county of Odemira in Alentejo), E, F, CY and I Without prejudice to the requirement in Annex IV(A)(II)(30.1.) that packaging should bear an origin mark: (a) the fruits shall be free from leaves and peduncles; or (b) in the case of fruits with leaves or peduncles, official statement that the fruits are packed in closed containers which have been officially sealed and shall remain sealed during their transport through a protected zone, recognised for these fruits, and shall bear a distinguishing mark to be reported on the passport. EL (except the Regional Units of Argolida, Arta, Chania and Lakonia), M, P (except Algarve, Madeira and the county of Odemira in Alentejo) (5) Annex V is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  point 1.7.(a) is replaced by the following: (a) has been obtained in whole or part from Juglans L., Platanus L., and Pterocarya L., including wood which has not kept its natural round surface;  point 2.1. is replaced by the following: 2.1. Plants intended for planting, other than seeds, of the genera Abies Mill., Apium graveolens L., Argyranthemum spp., Asparagus officinalis L., Aster spp., Brassica spp., Castanea Mill., Cucumis spp., Dendranthema (DC.) Des Moul., Dianthus L. and hybrids, Exacum spp., Fragaria L., Gerbera Cass., Gypsophila L., all varieties of New Guinea hybrids of Impatiens L., Juglans L., Lactuca spp., Larix Mill., Leucanthemum L., Lupinus L., Pelargonium l'HÃ ©rit. ex Ait., Picea A. Dietr., Pinus L., Platanus L., Populus L., Prunus laurocerasus L., Prunus lusitanica L., Pseudotsuga Carr., Pterocarya L., Quercus L., Rubus L., Spinacia L., Tanacetum L., Tsuga Carr., Ulmus L., Verbena L. and other plants of herbaceous species, other than plants of the family Gramineae, intended for planting, and other than bulbs, corms, rhizomes, seeds and tubers. (ii) Section II is amended as follows:  point 1.2. is replaced by the following: 1.2. Plants intended for planting, other than seeds, of Beta vulgaris L., Cedrus Trew, Platanus L., Populus L., Prunus L. and Quercus spp., other than Quercus suber L., and Ulmus L. (b) Part B is amended as follows: (i) Section I is amended as follows:  point 2 is amended as follows:  the ninth indent is replaced by the following:  Cut branches of Fraxinus L., Juglans L., Ulmus davidiana Planch. and Pterocarya L., with or without foliage, originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and the USA,  the following indent is added:  Convolvulus L., Ipomoea L. (other than tubers), Micromeria Benth and Solanaceae, originating in Australia, the Americas, and New Zealand  point 3 is amended as follows:  the first indent is replaced by the following:  Citrus L., Fortunella Swingle, Poncirus Raf., Microcitrus Swingle, Naringi Adans., Swinglea Merr. and their hybrids, Momordica L., and Solanaceae  the second indent is replaced by the following:  Actinidia Lindl., Annona L., Carica papaya L., Cydonia Mill., Diospyros L., Fragaria L., Malus L., Mangifera L; Passiflora L., Persea americana Mill., Prunus L., Psidium L; Pyrus L., Ribes L., Rubus L., Syzygium Gaertn., Vaccinium L., and Vitis L.  the third indent is deleted.  point 5 is amended as follows:  the third indent is replaced by the following:  Fraxinus L., Juglans L., Ulmus davidiana Planch. and Pterocarya L., originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and the USA.  point 6(a) is amended as follows:  the second indent is replaced by the following:  Platanus L., including wood which has not kept its natural round surface, originating in Albania, Armenia, Switzerland, Turkey or the USA,;  the sixth indent is replaced by the following:  Fraxinus L., Juglans L, Ulmus davidiana Planch. and Pterocarya L., including wood which has not kept its natural round surface, originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA,;  the eighth indent is replaced by the following:  Amelanchier Medik., Aronia Medik., Cotoneaster Medik., Crataegus L., Cydonia Mill., Malus Mill., Pyracantha M. Roem., Pyrus L. and Sorbus L., including wood which has not kept its natural round surface, except sawdust or shavings, originating in Canada or the USA,;  a ninth indent is added:  Prunus L. including wood which has not kept its natural round surface, originating in Canada, China, Democratic People's Republic of Korea, Mongolia, Japan, Republic of Korea, the USA or Vietnam.  point 7 is replaced by: 7. Growing medium, attached to or associated with plants, intended to sustain the vitality of the plants originating in third countries other than Switzerland.  the following point is inserted after point 7: 7.1. Machinery and vehicles which have been operated for agricultural or forestry purposes and meeting one of the following descriptions laid down in Part II of Annex I to Council Regulation (EEC) No 2658/87 imported from third countries other than Switzerland: 'CN code Description ex 8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation; lawn or sports-ground rollers ex 8433 53 Root or tuber harvesting machines ex 8436 80 10 Forestry machinery ex 8701 20 90 Tractors (other than tractors of heading 8709 ): Road tractors for semi-trailers used ex 8701 91 10 Agricultural tractors and forestry tractors, wheeled, of an engine power not exceeding 18 kW